﻿It is with great satisfaction that we welcomed the election of Mr, Caputo to the presidency of the General Assembly at its forty-third session. We are convinced that his professional experience and sound political and diplomatic sense will bring success to our work. Through his august person, it is to today's Argentina that we now convey the sentiments of brotherhood and friendship of our people which, from the other side of the Atlantic, has followed with renewed sympathy and confidence the democratic progress of the peoples of Latin America.
To Mr. Caputo's predecessor, Mr. Peter Florin, we wish to offer our gratitude and appreciation for the excellent work he did as President during his term of office at the forty-second session. 
I also wish to congratulate Secretary-General Mr. Javier Perez de Cuellar for his praiseworthy efforts to find peaceful solutions to the many problems which affect the functioning of this Organization, and in particular his fruitful diplomacy in the quest for peaceful solutions to regional conflicts.
Year after year the Republic of Cape Verde has intervened in the general debate of this Assembly to state its position on the major problems of concern to mankind.
Prom disarmament to decolonization, from international peace and security to the fight against desertification, my country has always joined its voice to those of the majority of the members of this Assembly, sharing their concerns and their ideas, and making suggestions and proposals to solve these problems.
Today, we should like to concentrate on some questions which in our opinion merit special attention from the United Nations at this historic phase in international affairs, a time when profound changes are occurring in the world, in the life of the Organization, in the international economic situation and the peace process in southern Africa.
The world is witnessing changes of fundamental importance in various fields of international affairs. At the threshold of the year 2000, the major challenge facing mankind is its ability to steer these changes in such a way as to ensure the perpetuation of life, peace, development, justice and progress for all.
In the economic sphere, the changes in recent decades which are characterized by the emergence of new poles of development have taken the form of a dynamics capable of leading to a recasting of the economic international system and the withdrawal of the most pronounced aspects of the bipolarization of the world that has characterized post-war international relations. 
Such a change in international economic affairs causes profound alterations in the orientation of political regimes in many parts of the world, both domestically and internationally.
The mounting interdependence of international economic relations is another important aspect of current changes that derive basically from economic needs which, in combination with the development of new technology, also make it essential for there to be mutual understanding of the interests of all countries and systems at the economic as well as political and social levels.
Current developments requite that the results of negotiations in the various international multilateral forums take account of the new realities, for these cannot be steered towards a positive evolution except through the real democratization of those relations and the advent of a new international economic order. The tendencies which can now be observed towards a multipolarization of the world in the economic field and the parallel aggravation of the crisis in the international economic system have had a direct impact on the conduct of the various economic partners. If, on the one hand, such a situation leads to protectionism and other similar phenomena, on the other it stimulates new experiments in North-South and South-South co-operation.  In the political sphere, we are also witnessing important changes. The resumption of dialogue and the intensification of co-operation between the two greatest Powers constitute an important axis for those changes.
The summit meetings between the leaders of the Soviet Union and the United States of America, and the conclusion of the Treaty on the Elimination of their Intermediate-Range and Shorter-Range Missiles (the INF Treaty), are decisive contributions to the establishment of an atmosphere of detente in international relations, introducing as they do an element of rationalization, which is contrary to interventionism and could lead to the strengthening of the principle of the non-use of force in the settlement of disputes. The INF Treaty is a major step in disarmament and we believe that other important steps in the nuclear field should also be taken in order to eliminate from the face of the Earth the danger of a holocaust. We are convinced that both the United States of America and the Soviet Union are determined to bring about the full realization of this grand ideal and that they will be able to refrain from placing in space what they have decided to eliminate on Earth.
Aware that this Agreement concerns only a tiny part of existing nuclear arsenals, but with confidence in the dynamic that has been set in motion and the political will underlying it, we believe that the international community should not be excluded from this dynamic. On the contrary, it should encourage the two great Powers to redouble their efforts towards the complete elimination of nuclear weapons.
On the regional level, we have been following with much interest the changes which have occurred in regard to the peaceful settlement of disputes. From Afghanistan to Kampuchea, from southern Africa to the Gulf, the message of peace and of negotiated solutions has been predominant in the last few months. The international community cannot but welcome this atmosphere which opens up new prospects for progress.
Cape Verde wishes to express its great satisfaction with these developments, remembering that as a member of the Movement of Non-Aligned Countries, Gape Verde has ? .ways ř located the course of dialogue, of relations based on mutual respect and sovereign equality of States, and of co-operation based on solidarity. In today's world everyone stands to lose when negotiated solutions are discarded and force is relied on instead. We firmly hope that this trend will spread to all the conflicts which for so many years have taken so many lives and spread desolation, stifling the hopes of man. We encourage the parties to the peace negotiations to press on with their efforts to achieve peaceful and lasting solutions.
The encouraging developments to which I have referred notwithstanding, the international political situation is still precarious. The changes which are now taking shape in the quest for solutions to regional conflicts need to be consolidated. We hope that today's political detente will help consolidate peace and that peace will not be jeopardized by tactical and short-term concerns which might compromise the gains made in international security.
At the same time, it is with satisfaction and renewed hope that we see, particularly in Central America and southern Africa, the carrying out of a process, which is increasingly well organized and institutionalized, whereby neighbouring countries and others have helped eliminate the hot beds of tension that still exist·
The participation of countries of the same region or on the same continent in this venture reflects the existence of new forms of solidarity with the peoples of countries threatened with destabilisation or countries which have been victims of prolonged conflicts. It also indicates a new global awareness of regional security and a renewed collective political will, which are most conducive to peace and give evidence of the renewed determination of the international community to resolve conflicts.
Members of the international community, particularly those with major responsibilities in the maintenance of peace, must continue to press ahead towards the negotiated solution of conflicts and do their utmost to refrain from any interference which might be damaging to the ongoing peace process or which might jeopardize the initiatives taken by the Secretary-General to bring about negotiated solutions to conflicts.
In today's international scene, we believe that all countries, all Governments and all leaders must do their part in consolidating peace and promoting development, thus opening up new prospects for progress and the emancipation of peoples with justice and social well-being.
Multilateralism is thus of great importance in the quest for solutions to global problems. It is a crucial instrument within the framework of the changes taking place today, leading to a better appreciation and definition of the contours of the world over the next few decades.
In recent years Cape Verde has been one of the countries which have sought to emphasize the importance of the United Nations as an institution that is indispensable in a world such as the one in which we now live, a world in which global problems affecting the whole can be discussed and resolved by the collective effort and action of all Member States.
We remain firmly convinced that the United Nations provides a reliable and suitable framework for debate on the major problems facing mankind. We are also convinced that if we want to live in peace and resolve our common problems by peaceful means, there is practically no alternative to the United Nations.
As we see it, the work done by the United Nations has been meritorious, ranging from decolonization to the protection of human rights, from peace-keeping forces to economic development assistance. The major contribution made by the United Nations, or through it, to the building of a more peaceful and more humane world, is beyond the shadow of a doubt.
The tasks which still face the United Nations in the future are colossal. Its success in the completion of those tasks requires, at each phase, a re-thinking of its methods and the adapting of its methods to the evolution of the prevailing trends in international relations, of which it is and must be a reflection, and at the same time a privileged instrument.
We believe that the success of the United Nations in the statement of the ideals and noble objectives in its Charter will depend on its ability to mobilize mankind for peace and to make the peoples of the world aware of the need to arrive, by overcoming the obstacles, at solutions to the problems of hunger, development, illiteracy, the emancipation of peoples, and also the defence of human rights in its many dimensions.
The prospects of peace now taking shape in southern Africa are expressed mainly in the solid will for peace which inspires the peoples and countries that have been victims of the destabilizing strategy of the South African regime, which is yet another result of a mature, determined diplomatic effort put forth over many years and which is distinguished particularly by the Lusaka Compromise and the Nkomati Agreement.
The desire for peace manifested at all times by Angola and Mozambique, to which my country can rightly bear witness, has been an important and decisive factor in making it possible - despite the logic of the confrontation imposed from outside - to persist in the negotiated search for a solution to this conflict, in accordance with the resolutions of the Organization of African Unity (OAU), the United Nations and the Movement of Non-Aligned Countries. We thus welcome today the withdrawal of South African military personnel from Angolan territory, the solemn reaffirmation by the South African President of the validity and current significance of the Nkomati agreement, and Pretoria's commitment to initiate on 1 November this year the implementation of United Nations resolution 435 (1978) with a view to bringing about Namibia's independence.
The caution which the negotiating process in southern Africa has always aroused in us, the fact that the relevant United Nations resolutions have repeatedly proved to be dead letters and the lack of respect for the rule of law and international public opinion should not lead us to minimize the importance and the dimensions of the current diplomatic success in the region.
These are important victories of international law, of which the United Nations is the global guarantor. These diplomatic successes are the outcome of the combined efforts of the members of the international community, which have repeatedly brought pressure to bear on the South African regime in order to lead it to heed the voice of reason and realize that international coexistence in today's world is subject to certain rules which cannot be breached. Also, we cannot disregard the beneficial influence of the general climate of detente in international relations, which has been made possible by the closer understanding between the great Powers and the mounting awareness of interdependence as a predominant factor in today's world.
South Africa is thus in a situation in which it can either live up to the commitments it has entered into, thereby restoring its credibility in negotiations, or decide to violate them yet again, thereby entrenching itself in an isolation that will be a grave burden on a society whose contradictions have already assumed serious proportions. The Pretoria regime must realize that by persisting in its racist practice of denying the elementary civil and political rights of the majority of the population and by drawing up and implementing a policy that is hostile to the neighbouring African countries, it has excluded South Africa from the community of African nations to which it belongs.
By rehabilitating itself as an African nation, through democratic racial coexistence, good-neighbourly relations and non-interference, diplomatically or militarily, in the domestic affairs of the neighbouring countries, South Africa would be able to participate fully and with the weight of its economic and technological potential in the exalting task of the development e f Africa.
Apartheid continues to be a challenge to mankind, and primarily to Africans. This system is an aberration and must be eliminated. The persistence of this regime, which denies to Africans their rights and their ability to govern themselves, makes any agreement with South Africa precarious and brings to bear on the neighbouring countries a constant threat of interference and aggression.
In the light of the recent results achieved in the process of negotiations in southern Africa, the international community must redouble its efforts to ensure ever-greater solidarity with the struggle of the South African people and the intensification of international pressure to compel Pretoria to free Nelson Mandela and other black leaders, to recognize the African National Congress and the other democratic forces and to start talks with credible representatives of the black majority. That peaceful path is the path of reason, for it is the only one capable of saving that country from the cycle of violence and self-destruction.
By agreeing to implement the plan contained in United Nations resolution 435 (1978), relating to the independence of Namibia, South Africa has a unique opportunity to make a start on its rehabilitation within the United Nations system. Co-operation with the Organization in the impartial supervision of this process, and abstention from any act that might impede the transfer of power to the legitimate representatives of the Namibian people - which the entire international community hopes will be peaceful and democratic - would constitute an earnest of the good faith of the Pretoria regime and could have a beneficial influence on the inevitable future internal talks with the representatives of the black South African majority. The process of Namibian independence thus can be seen as a decisive test which will influence the future attitude of the international community, and above all the African community, towards South Africa.
The Government of Cape Verde is convinced that we are approaching the end of a long and painful period for the South African people and the neighbouring countries. We hope that the international community will support the peoples of southern Africa in the difficult re-conversion of a regional system based on confrontation and discrimination to a system of co-operation and healthy racial integration.
Decolonization has gone down in the annals of contemporary history as a noble undertaking, successfully accomplished under the aegis of the United Nations. As a matter of fact, even if the United Nations had no other merits, its establishment would be fully justified by the tremendous legitimate contribution it has made to the liberation of peoples from the colonial yoke, to their emancipation and to the elevation of the universal idea of justice and freedom.
This historic phase of its international activity having now passed, the United Nations faces a major undertaking that is no less noble and worthy: the struggle for human rights. At a time when we are commemorating the fortieth anniversary of the Declaration of Human Rights, the United Nations must make the protection of human rights one of the fundamental and priority items on its standing agenda.
Over the past 40 years many legal instruments for the protection of human rights have been adopted. Among them, the Universal Declaration of Human Rights is without any doubt an important landmark in the modern movement to protect, enhance the dignity of and ensure respect for human beings, for their fundamental rights and freedoms. Putting its stipulations into effect, articulating its principles with national policies and implementing its provisions are historical necessities which all countries must keep in mind.
Much has been done towards raising the universal consciousness, particularly with respect to the need to protect and respect fundamental rights and freedoms. The results achieved in the context of the struggle against racial discrimination and for equal rights for women are among the specific pieces of evidence of that progress. But much remains to be done in various fields of the protection of human rights. Indeed, the first fundamental right, the right to life, is still insufficiently protected in many parts of the world. Universal and unwavering respect for that right must be a constant concern of this Organization.
In this connection, the Republic of Cape Verde is proud of the position it has taken never to introduce the death penalty into its penal legislation. We have done that fully by choice, aware that it is society that produces the individual; we are placing our bets on human beings and their ability to overcome.
In my country we also assess the international situation in terms of its specific and tangible impact on domestic life, on the climate of peace and harmony and on the colossal tasks of development and the combating of the scourges that beset mankind. Last year we identified the problems affecting the developing countries adversely, and we put forward ideas and suggestions that could, we believed, help to find a collective solution. One year later we note that nothing, or very little, has been done in the direction of solving those problems. Indeed, since then the obstacles to development have only increased, and hunger continues to devastate the peoples of a number of countries. 
The persistence of this situation in various corners of the world runs counter to the positive developments observed in the international political climate since the last session of the General Assembly and continues to be a challenge to this organization’s capacity and the determination of the international community to find real and lasting means of satisfying the aspirations of peoples. We take the view that the solution of the problem posed by questions of peace and international security necessarily involves the solution of problems posed by underdevelopment, hunger and poverty. The resolution of regional conflicts does not in itself necessarily imply the existence of a climate of international peace and security. The principal causes of instability and the threats to regional and universal peace lie in unjust international relations and poverty affecting the security and in the unequal distribution of the earth's resources. It is in the interests of the whole international community to work and co-operate with a view to assisting the countries of the third world to find solutions to their problems which we all share.
Developments in the world economic situation are of concern to us because, on the one hand, the industrialized countries are registering heartening rates of economic growth, we ate once again forced to acknowledge that in the developing countries,, and in Africa in particular, it has scarcely been possible to curb the negative tendencies which continue to keep millions of human beings in an intolerable state of poverty. Millions of men, women and children annually pay with their lives the price of the world imbalance, an imbalance for which they are not to blameЂ
The world's conscience is challenged by the contrast between the prosperity of some on the one hand and the abject poverty that we see in other areas. While the present situation is favourable to certain countries and to the detriment of the developing countries, it is certainly not to be encouraged in the near future, even in the case of those who are at present drawing some advantages from it. In order for the world economy to improve - and this is something we all wish to see - there is a vital need for evidence of a shared and powerful political will, a will based on the sacrificing of short-term gains, which stifle the healthy development of international economic relations. It is the African continent which continues to present the most desolate economic and social picture and which offers the most uncertain prospects. The special session of the General Assembly in 1986 devoted to consideration of the critical economic situation in Africa provided a framework and an opportunity for a contract of solidarity, which might have renewed the hopes for economic recovery in the African continent. However, two years later an assessment of the measures taken in that direction obliges us to acknowledge that, despite the efforts made by a great number of African countries and the important initiatives carried out at the international level, the results continue to be insufficient and far from encouraging.
The conclusions of the raid-term review of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 demonstrate that a great deal remains to be done. Many African countries have undertaken structural adjustment programmes in accordance with the requirements of the International Monetary Fund, thus exposing themselves to serious risks of social and political disruption. At the same time, the insufficiency of financial flows, the continued worsening in the terms of trade and '-.he unbearable burden of debt continue to act as powerful elements, the effects of which are cumulative and interrelated, neutralizing the tremendous sacrifices being made by the African peoples in the quest for valid and lasting solutions. 
Cape Verde has not been spared the problems affecting the least developed countries of the African continent. Despite the difficulties it is facing, the Government has directed its activities towards a policy of austerity, seeking to limit the volume of external debt, which for a poor country constitutes a heavy burden. We regret that at the international level the volume of debt has not been considered sufficiently significant to be included in the framework of the special-treatment programmes. This means, paradoxically, that a country is penalized for having taken the course of a prudent and austere economic policy. We wish to remind this Assembly that in its second national development plan, covering the period 1986 to 1989 the development priorities of Cape Verde are set our and their implementation will be jeopardized without substantial support from the international community. It is essential and vital that the fresh winds which are bringing hopes of peace to the world should also bring changes in the world economic order, changes which would lead to the design of new machinery and the mobilization of fresh resources to reduce the gap between prosperity and poverty, establish international relations on a moral basis and help effectively to build universal peace. We cannot conceive of a world of peace and concord while imbalances persist which place a great part of mankind on the fringe of progress and outside the general well-being.
We sincerely hope that the detente in relations between the two great Powers and the positive climate currently prevailing, which favours the peaceful solution of conflicts, may herald a new era of co-operation and dialogue in international relations. The life of peoples on this planet is a tribute to their capacity for collective survival. Their history, marked by violence, destruction and war, has taught us from the very beginning that the course we are now following in the international community is the only possible course if we are to continue to carry out the marvellous work of creation. Conditions exist for us to make the twenty-first century the century of development for all. That is our obligation towards future generations, to begin now to take the concrete steps necessary to bring about this new era. Our collective survival requires it and our highest spiritual values justify it.
